  Case 3:16-cv-01150-S Document 68 Filed 04/20/20          Page 1 of 3 PageID 9327



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

DONALD ANDREW BESS, JR.,
    Petitioner,

    v.
                                                     Case No. 3:16-CV-1150-S
LORIE DAVIS, Director,
Texas Department of
Criminal Justice, Correctional
                                                          Capital Case
Institutions Division,
       Respondent.

                                NOTICE OF APPEAL

         Notice is hereby given that Petitioner, Donald Andrew Bess, pursuant to 28

U.S.C. § 1291, 28 U.S.C. § 2253(c), and Federal Rule of Appellate Procedure 4, appeals

to the United States Court of Appeals for the Fifth Circuit from the following final

orders and judgments of this Court:

         1. This Court’s final judgment (ECF 66), dated March 23, 2020, against Mr.

            Bess.

         2. This Court’s Memorandum Opinion and Order (ECF 65), dated March 23,

            2020, denying Mr. Bess’s First Amended Petition for Writ of Habeas Corpus

            by a Prisoner in State Custody Pursuant to 28 U.S.C. § 2254 et seq. and Mr.

            Bess’s Motion for Evidentiary Hearing.

         3. This Court’s Order (ECF 50) dated April 23, 2019 denying Petitioner’s

            Motion for Reconsideration of Denial of Motion to Stay and Abey.



                                            1
  Case 3:16-cv-01150-S Document 68 Filed 04/20/20         Page 2 of 3 PageID 9328



       4. This Court’s Order (ECF 47) dated March 19, 2019 denying Mr. Bess’s

          Opposed Motion to Stay and Abey Federal Habeas Proceedings to Allow

          Petitioner to Exhaust Certain Claims in Federal Court and Mr. Bess’s

          Motion for Discovery.

       Because Mr. Bess previously proceeded in forma pauperis in this Court, he

requests to do the same in the United States Court of Appeals for the Fifth Circuit.

       On April 20, 2020, Mr. Bess filed a Motion to Alter or Amend Judgment

pursuant to Federal Rule of Civil Procedure 59(e). Pursuant to Federal Rule of

Appellate Procedure 4(a)(4)(A)(iv), the timely filing of a Rule 59(e) motion prevents

the running of the deadline to file a notice of appeal until the district court disposes

of the motion. Thus, this “notice becomes effective to appeal a judgment or order, in

whole or in part, when the order disposing of the last such remaining motion is

entered.” Id. at R. 4(a)(4)(B)(i). As permitted under the relevant rules, Mr. Bess

reserves the right to file an amended notice of appeal pending the resolution of that

motion. Id. at R. 4(a)(4)(B)(ii).




                                           2
  Case 3:16-cv-01150-S Document 68 Filed 04/20/20         Page 3 of 3 PageID 9329




Respectfully submitted this 20th day of April, 2020,



JASON D. HAWKINS                              /s/ Jonathan E. Broun
Federal Public Defender                       Jonathan E. Broun
                                              North Carolina Prisoner Legal Services
/s/ Jeremy Schepers                           1110 Wake Forest Road
Jeremy Schepers (24084578)                    Raleigh, North Carolina 27611
Supervisor, Capital Habeas Unit               919.856.2220
jeremy_schepers@fd.org                        919.856.2223 facsimile
                                              North Carolina Bar No. 18108
/s/ David Currie                              Jonathan.E.Broun@gmail.com
David Currie (24084240)
Assistant Federal Public Defender
david_currie@fd.org

Federal Public Defenders Office
Northern District of Texas
525 South Griffin Street, Suite 629
Dallas, Texas 75202
214.767.2746
214.767.2886 facsimile



                              Certificate of Service
      I, David C. Currie, hereby certify that on the 20th day of April, 2020, a copy of
the foregoing notice of appeal was delivered via ECF to the Texas Attorney General’s
Office, attention Erich Dryden.


                                              /s/ David C. Currie
                                              ____________________________
                                              David C. Currie
                                              Assistant Federal Public Defender




                                          3
